The question in this case arises over the rejection of evidence offered by the defendant Currier, in support of the brief statement pleaded by him in defence of the suit. This, however, would not constitute reversible error, even though the evidence were competent and would support the plea, if the plea does not state a defence to the action. In the plea it is alleged that Currier signed the note as surety for Dearborn, that the plaintiff knew it, and that he did not give Currier notice of the dishonor of the note or cause him to be notified. But these allegations do not state a defence. By becoming bound as surety on the note, Currier guaranteed the performance of the specific engagement therein contained; and it was not incumbent upon the plaintiff, in order to charge Currier, to notify him of its dishonor, in the absence of an express stipulation to that effect. Bank of Newbury v. Sinclair, 60 N.H. 100, 108, 109; Beebe v. Dudley,26 N.H. 249, 253; 32 Cyc. 20, 21. The order is,
Exception overruled: judgment on the verdict.
All concurred. *Page 564